ORDER GRANTING MOTION OF CITIZENS BANKING COMPANY FOR RELIEF FROM AUTOMATIC STAY
BARBARA J. SELLERS, Bankruptcy Judge.
This matter is before the Court upon a motion filed by Citizens Banking Company on April 19, 1991 seeking relief from the automatic stay imposed by 11 U.S.C. § 362(a). An “Objection” to the motion was filed by the debtors on May 2, 1991.
The bases of the debtors’ objection is that they seek to reaffirm their debt to Citizens. As this Court has previously advised debtors’ counsel, the desire of a debt- or to reaffirm its debt with a creditor is not a legal defense to such creditor’s motion for relief from the automatic stay. Likewise, relief from the automatic stay does not preclude reaffirmation of the subject debt under the provisions of 11 U.S.C. § 524.
For the foregoing reasons, Citizens’ motion for relief from stay is hereby granted.
IT IS SO ORDERED.